Order unanimously affirmed without costs. Memorandum: A county may not be held responsible for the negligent acts of the Sheriff and his deputies on the theory of respondent superior, in the absence of a local law assuming such responsibility (see, Schulik v County of Monroe, 202 AD2d 960; Wilson v Sponable, 81 AD2d 1, 10-12, appeal dismissed 54 NY2d 834; cf., Barr v County of Albany, 50 NY2d 247, 256-257). The 1989 amendment to New York Constitution, article XIII, § 13 (a) merely allows a county to accept responsibility for the negligent acts of the Sheriff; it does not impose liability upon the county for the acts of the Sheriff or his deputies on a theory of respondeat superior (see, Wilson v Sponable, supra, at 11-12). Oneida County failed to provide evidence that it had no local law whereby it assumed liability for the acts of the Sheriff and his deputies (cf., Schulik v County of Monroe, supra). Consequently, its motion for summary judgment was properly denied. (Appeal from Order of Supreme Court, Oneida County, Tenney, J.—Summary Judgment.) Present—Pine, J. P., Fallon, Callahan, Doerr and Balio, JJ.